The conclusion reached in this case by the majority of the Court, in my judgment, ignores and nullifies the plain and unambiguous language of the statute, Section 2, Chapter 60, Acts of the Legislature, Regular Session, 1933; Code, 8-6A-2. For this reason I respectfully but emphatically express my dissent.
In this jurisdiction it is not necessary to cite authority for the proposition that when the legislative intent is clearly expressed in unambiguous language it must be given full force and effect by the courts. The generally recognized and well established rule relating to statutory construction is that an unambiguous statute should not be interpreted by the courts but should be enforced according to its clear language. 50 Am.Jur., pages 204 to 208. In the field of statutory construction ambiguity is usually regarded as doubtfulness of meaning, doubleness of meaning, or uncertainty of meaning of the language used in the statute. 50 Am. Jur., page 209. No ambiguity may be given a statute by interpretation when the language of the statute is unambiguous. United States v.Shreveport Grain  Elevator Co., 287 U.S. 77, 77 L.Ed. 175,53 Sup. Ct. 42; McClain v. Davis, 37 W. Va. 330, *Page 463 16 S.E. 629, 18 L.R.A. 634. I detect no ambiguity in the language of Section 2 of the statute, and in my opinion the legislative intent to make the statute applicable to the Marmet fire department according to its clear language is plain beyond question.
As a result of the provisions of the Constitution of this State distributing the powers of government among three departments, legislative, executive and judicial, courts have no legislative authority. They should avoid judicial legislation, usurpation of legislative powers, or any entry into the legislative field. It is not within the province of a court, in the course of the construction of a statute, to make or supervise legislation; and a statute may not, under the guise of interpretation, be modified, revised, amended, distorted, rewritten, or given a construction of which its words are not susceptible, or which is repugnant to its terms. The terms of a statute may not be disregarded; and to depart from the meaning expressed by the words of the statute, according to their ordinary acceptance and significance and commonly attributed to them, is to alter the statute and is not interpretation but judicial legislation. Nothing may be read into a statute which is not within the manifest intention of the Legislature as determined from the act itself. 50 Am. Jur., pages 213, 214, 215.
The majority opinion concedes as much in saying that if a statute is without ambiguity and the legislative intent is plain, there is no occasion to construe the statute. But in the face of that pronouncement, the majority construes, and, as I think, reads into the statute a meaning which the Legislature never intended its terms to import or convey.
The Legislature declared that there should be a Civil Service Commission in each city or incorporated town having a fire department, "any of the members of which are paid by said cityor municipality". Section 2, Chapter 60, supra. (Emphasis supplied.) In this language there is no ambiguity, and the Legislature has expressed its meaning in words which are not technical and the *Page 464 
commonly accepted meaning of which is clear to the ordinary layman. The majority, though conceding that the language is unambiguous, and, as I think, substituting its view for the plain words used by the Legislature, says, in effect, that the Commission provided for by the statute shall be established in a city or incorporated town only when any of the members of its fire department is paid a substantial or regular or some other similar compensation or salary by the particular city or municipality.
This action in virtually changing and revising the statute makes ambiguous that which the Legislature made plain and unambiguous. Rules of interpretation are resorted to for the purpose of resolving, not creating, an ambiguity. The Legislature said "paid" without qualification; it did not say paid adequately or paid substantially. The Court, in effect, now says "paid substantially". When is payment substantial? When does it cease to be nominal? These terms are relative. Will they mean the same in cities of the size of Huntington and Wheeling as in towns with a population of one thousand or less? To me it seems clear that they will not and that substantial compensation will differ in amount, for the firemen whose only vocation is fire fighting, as mentioned by the majority, in towns and cities which vary widely in the size of their population. Is $50.00 per month nominal pay in any city or town in the State? If it be nominal in Clarksburg, will it be nominal or substantial in the town of Brandonville, Preston County, one of the smallest incorporated communities in the State, where fires can not be reasonably expected to occur with the frequency or of the extent ordinarily anticipated in urban centers? At what point does the rule of the majority cease to recognize any payment as nominal and begin to recognize it as substantial and within the legislative intent as now determined by the Court?
The Court, in effect, holds that the fire department, as now constituted in the town of Marmet, is not a paid, *Page 465 
but a volunteer, fire department, and it cites four cases from other jurisdictions as tending to clarify and support that conclusion. These cases arose in circumstances which differ from those existing in this case, and, in my opinion, they do not sustain the position of the Court. In fact, the case ofContinental Hose Company v. City of Fargo, 17 N.D. 5,114 N.W. 834, 836, cited in the opinion, as I understand it, is opposed to the conclusion of the majority and supports my contention. In that case a fire department of the City of Fargo, North Dakota, in which six of its members were paid annual or monthly salaries and the other members, numbering about fifty men, were paid by the hour for the time spent by them in actual attendance at fires, was under consideration by the Court. The statute in question, unlike the statute involved in this case, made no provision as to the character of the department and contained no language which classified it as a paid fire department; but in that case the Court held that the fire department was a paid fire department. In the opinion the Court uses this language: "And taking the words 'pay' or 'paid' in their ordinary meaning they (the firemen) are certainly paid firemen." Likewise in the case of Drake v. Quinn, 48 Cal.App. 259,119 P.2d 796, the Court held that a city ordinance which declared that a fire department of the city should consist of eleven paid men, in addition to a chief engineer, created a paid fire department and not a volunteer fire department. The statute under consideration in that case, also unlike the one now before this Court, contained no language which defined the character of the department. In the case of Seavert v. Cooper,187 Iowa 1109, 175 N.W. 19, the controlling question was whether the plaintiff, who had formerly been a volunteer fireman, was entitled to a pension which by statute had been provided, in certain conditions, for retired members of a paid fire department, and the Court, under a statute which did not define a paid fire department, held that its provisions applied only to a fire department the members of which were paid a regular salary and whose time was devoted *Page 466 
to the service of the department. The fire department created by the ordinance and which was recognized by the Court as a paid fire department, consisted of a chief fire marshal and five other members, including an assistant fire marshal, each of whom was paid a salary of not less than $40.00 per month. The remaining case of Kotze v. Montclair Police and Firemen'sPension Commission 9 N.J. Misc. 1298, 157 A. 150, seems to me to have slight, if any, application, as it does not discuss or determine the essential elements of either a paid or a volunteer fire department. In that case the claimant was denied a pension which, under the statute, was available to a member of a paid fire department who had served as such for twenty years, because, though successively serving for a time as a member of a volunteer fire department, a call fire department at a salary of $100.00 per year, and a paid fire department, he had not acted as a member of a paid fire department for the period required by the statute to entitle him to the pension.
The Legislature in the enactment of statutes, is presumed to know, and to act advisedly in, the situation with which it undertakes to deal. Within that principle, it knew the conditions which existed in the various towns and municipalities of this State at the time it passed this statute. If it had intended to exclude fire departments in the small towns it could have done so by the use of apt language, or it could have prescribed a minimum salary or rate of pay to make the statute applicable. By its action in omitting such exclusion, or minimum requirement of pay, it clearly intended to make the statute apply to all municipalities, large and small, having a fire department, any member of which was, or would be, paid by any such municipality. By the terms of Section 2 of the act the Legislature clearly established its intended distinction between a paid and a volunteer fire department and declared that a fire department, any of whose members is paid, not substantially, but in fact paid, by the municipality, as here, *Page 467 
should be a paid fire department, and that in such municipality there should be a Civil Service Commission. How could the legislative intent be more clearly expressed in more simple or more easily understood language? When the language of the statute is plain and adequately expresses the intention of the Legislature, the statute must be given effect regardless of the practical consequences. 59 C. J. 969.
The majority opinion also states that if the statute here under consideration is applicable, it is the duty of the mayor to appoint a member of the Civil Service Commission for which it makes provision, and cites our own case of Prichard v.DeVan, 114 W. Va. 509, 172 S.E. 711. I think the statute, by its own clear terms, does apply, and I rely upon the DeVan case as authority for my position.
The majority mentions and appears to attach an uncertain degree of importance to the question of the actual payment of the firemen at Marmet since July 16, 1945. Though the pleadings are not in agreement on this point, all the parties concede that the ordinance fixing the monthly salaries of the chief, the assistant chief, and the fire truck operator, despite the attempted suspension by motion or resolution subsequently adopted by the council of the town, has not been repealed. This suspension, in my opinion, is of no legal consequence or effect. The law is well settled that, in the absence of a provision of an ordinance or the existence of a controlling statute, an ordinance generally can be modified or repealed only by another ordinance. 43 C. J. 568. It is clear to me that the suspension is inoperative, that the ordinance is still effective, that, in the present status of the matter, the suspended payment of the salaries is of no importance whatsoever, and that the salaried members of the fire department are paid members within the clear terms of the statute which expressly applies to the fire department of a city or town, any of the members of which is paid by the municipality. *Page 468 
The majority undertakes to justify what I believe to be an unnecessary and a strained construction of a plain, unambiguous provision of a valid act of the Legislature in order to avoid what it considers to be an absurdity which the statute would produce but for the interpretation which is now placed upon the language used in Section 2 of the act. With this reasoning I do not agree. I am unwilling to hold that to apply the plain law to the town of Marmet amounts to, or even approximates, an absurdity or produces an absurd result. Whether one agrees with the purpose or the scope of the statute is beside the point. Whether the present law is wise or desirable, or unwise or undesirable, is equally immaterial and is not for the Court to determine. The remedy for such a situation, if need of a remedy there be, lies not in the courts but in the Legislature. I agree fully that, in the proper exercise of its valid powers of statutory interpretation, when an ambiguity exists, a court may act to forestall an absurd or a ridiculous result which would necessarily follow the enactment and the application of a statute, and that when a particular construction of a statute would result in an absurdity some other reasonable construction which would not produce such absurdity should be made; but I deny the occurrence of any such consequence in the situation now before the Court. I am unwilling to determine the question of the existence of a statutory absurdity upon the basis of the size of the community affected, the amount of the salary paid, or the number of hours a fireman is required to work in fully discharging the duties of his position to combat fires within the town whenever they may occur. That the statute should actually apply to a town of the size of Marmet, as I think it does, may not have been realized by the Legislature when, in the exercise of its legislative power under the Constitution, it passed the act in question; but that lack of realization can not reasonably be considered or dealt with as an absurdity. So to regard the particular result in this case could bring about the vitiation, through legislative action by the courts, of all measures regularly enacted by the *Page 469 
Legislature which produce any unexpected or unforeseen result. By reasoning which leads to such a conclusion a tax measure which raises more or less revenue than was hoped for or expected at the time of its enactment could be rendered inoperative or burdensome by judicial interpretation. The orderly and established procedure in all such instances is not strained judicial construction but ordinary legislative amendment by the department of government charged with that function by the Constitution of this State.
Neither the failure to request, nor the inability to accomplish, the creation of the entire Commission of three members in this proceeding is a valid reason for denying the relief sought by the relator. The statute expressly provides for the appointment of one Commissioner by the mayor as the first step in the creative process. It can not now be said that the appointment of the remaining Commissioners will not follow the appointment of the first Commissioner if such appointment by the mayor be directed in this proceeding. But even if the selection of either or both of the two remaining members of the Commission does not hereafter occur, that future contingency is of no importance, and has no proper place, in the consideration or the determination of the simple and controlling question in this case. That question is whether the statute applies to the fire department of the town of Marmet. I believe that it does; and, as I hold to that opinion, I would award the writ as prayed for in the petition of the relator. *Page 470